SETTLEMENT AND RELEASE AGREEMENT

        THIS SETTLEMENT AND RELEASE AGREEMENT is entered into in Provo, Utah, by
and between Nu Skin Enterprises, Inc., 75 West Center Street, Provo, Utah 84601,
and Gary Sumihiro effective as of the 1st day of March- 2009.


PARTIES

        1.        Nu Skin or Company. As used herein, Nu Skin or Company shall
mean and refer to Nu Skin Enterprises, Inc., or any affiliate of Nu Skin
Enterprises, Inc. Affiliate means any person or entity that controls, is
controlled by or is under common control with Nu Skin Enterprises, Inc.,
including, without limitations, any direct or indirect parent or subsidiary of
Nu Skin Enterprises, Inc., or any officer, director, shareholder, employee, or
agent of Nu Skin Enterprises, Inc., or of any direct or indirect parent or
subsidiary of Nu Skin Enterprises, Inc.

        2.        Employee. As used herein, Employee shall mean and refer to
Gary Sumihiro.


BACKGROUND

        Employee was hired on April 9, 2007 and has been an at-will employee of
Nu Skin since that date. Employee has elected to terminate his employment with
the Company. As Employee and Nu Skin sever their employment relationship, they
mutually agree it is in the best interests of both to enter into a mutual
understanding, settle and compromise of all claims and disputes, if any, between
them.


AGREEMENT

        Now, therefore, in consideration of the foregoing, the mutual promises
and covenants set forth herein, and for other good and valuable consideration,
the receipt, adequacy, and legal sufficiency of which are hereby acknowledged,
the parties mutually agree as follows:

        1.          Employee’s employment with the Company shall terminate as of
March 1, 2009 (the “Termination Date”). As of the Termination Date, Employee
shall have no further rights as an employee and all rights to additional
compensation and benefits arising from Employee’s employment shall end.
Simultaneously with the execution of this Agreement Nu Skin and Employee are
entering into a Consulting Agreement (the “Consulting Agreement”) pursuant to
which Nu Skin has agreed to retain Employee as a consultant for a period of
time. Except as specifically set forth below in this Agreement or in the
Consulting Agreement, Nu Skin shall have no further obligation to provide any
benefits or make any payments to or on behalf of Employee. Nu Skin agrees to
provide the following payments or benefits to Employee as part of Employee’s
separation:

(a) Nu Skin shall make a one-time severance payment to Employee in the amount of
$224,722 plus JPY 935,000 for transportation.


(b) Nu Skin agrees that it will not claw back or seek to recover any portion of
Employee’s signing bonus.


(c) Nu Skin also agrees that nothing in this Agreement shall affect Employee’s
post-employment rights set forth in the agreements related to Nu Skin’s deferred
compensation plan, Nu Skin’s 401(k) plan, and Employee’s stock option
agreements. Any vested deferred compensation will be paid out in accordance with
the terms of such plan and Employee shall have the right to exercise any vested
options as of the Termination Date for a period of 90 days to the extent set
forth in the applicable stock option agreements.


(d) Nu Skin shall pay the lease and utility payments for Employee’s
accommodations in Japan through July 31, 2009, it being understood that Employee
and his family shall continue to live in the same accommodations in Japan that
they are currently living in. Nu Skin also shall pay any termination and or
restoration costs associated with terminating the lease for these accommodations
if and when Employee vacates the premises provided that Employee vacates the
premises on or before September 30, 2009. Nu Skin will also continue to pay the
storage costs on Consultant’s stored items in the US, the insurance coverage on
items in consultant’s home in Japan, and the property management fees for
Consultant’s home in Keystone Colorado through July 2009.


(e) Nu Skin shall pay the tuition costs for Consultant’s children attending
school in Japan consistent with what was being paid while Consultant was a Nu
Skin employee, through the end of the school year ending in 2009.


(f) Nu Skin shall reimburse Consultant for the cost of the family membership fee
to the Tokyo American Club through July 2009. In addition, Employee can continue
to use his Roppongi Hills Club membership, which previously has been paid by Nu
Skin through September 2009 (it being understood that Nu Skin shall not make any
further payments with respect to the Roppongi Hills Club membership).


(g) Nu Skin shall also pay the costs to transport Consultant’s furnishings and
goods back to Keystone, Colorado or such other location in the United States as
designated by Consultant if Consultant elects to relocate to the United States
prior to September 30, 2009. Nu Skin shall also pay the costs to transport
Consultant’s furnishings and goods currently stored in Grand Rapids to Keystone,
Colorado or such other location in the United States as designated by Consultant
if such request is made on or before September 30, 2009. Nu Skin shall reimburse
the reasonable travel costs (for flights in business class and rental car or
other public transportation expenses) for Employee and his family to return to
Keystone, Colorado or such other location in the United States as designated by
Employee if he relocates back to the United States prior to September 30, 2009.
All of the foregoing relocation benefits shall be subject in all respects to Nu
Skin’s policy for such relocation costs and Employee must work with Nu Skin in
making any arrangement for the shipment of furnishings or goods or in making any
travel arrangements. If Employee does not relocate to the United States prior to
September 30, 2009, then Nu Skin shall have no further obligation under this
Agreement to pay the for the benefits described in this subparagraph (g).


(g) Nu Skin shall provide tax equalization with respect to the income and
benefits provided hereunder (and any compensation payable under the Consulting
Agreement entered concurrently herewith) consistent with Nu Skin’s policies
regarding tax equalization for expatriate employees. Nu Skin shall also pay for
tax equalization for income outside of Nu Skin during the Consulting Term in an
amount not to exceed $50,000. Nu Skin shall also pay to have Consultant’s tax
returns prepared for 2008 and 2009 using Ernst & Young. Foreign tax credits
accrued while Consultant resides in Japan shall be the property of Consultant.


(h) In the event Employee competes with Nu Skin on or prior to December 31,
2009, Nu Skin shall have the right to stop making payments for any of the
foregoing and seek reimbursement of any expenses related to the period that
Employee was competing with Nu Skin.


        2.          In consideration of the payments and benefits to be provided
by Nu Skin as set forth in Section 1, Employee, all persons and entities
claiming by, through, or under Employee, hereby completely releases Nu Skin from
all claims, charges, demands, grievances, and/or causes of action which Employee
had, has, or may claim to have based on, arising from, or relating to Employee’s
employment with Nu Skin or the termination thereof, including, without
limitation, any claims, charges, demands, grievances, and/or causes of action
under:

    (a)        Title VII of the Civil Rights Acts of 1964 and 1991, as amended,
which prohibit discrimination on the basis of race, color, sex, religion, or
national origin;

    (b)        Section 1981 of the Civil Rights Act of 1866, which prohibits
discrimination on the basis of race;

    (c)        The Employee Retirement Income Security Act as of the effective
date of this Agreement;

    (d)        any state laws against discrimination; or

    (e)        any other foreign (including any national, local or other law or
regulation applicable in Japan), federal, state, or local statute or common law
relating to employment.

        The foregoing release also includes, without limitation, release of any
claims for wrongful discharge, breach of express or implied contract of
employment, employment-related torts, personal injury (whether physical or
mental), or any other claims in any way related to Employee’s employment with or
separation from Nu Skin. Employee acknowledges and agrees that Employee has not
been discriminated against in any manner prohibited by law during Employee’s
employment with Nu Skin or with regard to Employee’s separation from employment
with Nu Skin.

        Notwithstanding the foregoing, Employee does not waive any rights to
unemployment insurance benefits or worker’s compensation benefits. Employee
further understands that nothing in this Paragraph 2 prohibits Employee from
paying COBRA premiums to maintain Employee’s participation in Nu Skin’s group
health plan to the extent allowed by law and subject to the terms, conditions,
and limitations set forth in Nu Skin’s group health plan.

        Employee will continue to be covered by Nu Skin’s medical and dental
benefits through the last day of the month in which the employment terminates.
Except as expressly set forth herein, all employee benefits available to
Employee under current policies of Nu Skin will cease at 11:59 p.m. on the
Termination Date.

        3.         Employee acknowledges that Employee is waiving and releasing
any rights Employee may have under the Age Discrimination in Employment Act of
1967 (“ADEA”) and that this waiver and release is knowing and voluntary.
Employee and Nu Skin agree that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing that:

a.  

Employee should consult with an attorney prior to executing this Agreement;


b.  

Employee has at least twenty-one (21) days within which to consider this
Agreement, although Employee may accept the terms of this Agreement at any time
within those 21 days;


c.  

Employee has at least seven (7) days following the execution of this Agreement
by the parties to revoke this Agreement; and


d.  

This Agreement will not be effective until the revocation period has expired.


        4.          Employee acknowledges that Nu Skin does not have a formal
severance policy and that Nu Skin has no obligation to pay severance to Employee
except as required by this Agreement.

        5.          Employee is reminded that the Key-Employee Covenants
Agreement signed by Employee will remain in force following termination of
employment ( exclusive of the non-compete provision in paragraph 10 which shall
be superseded by the terms of the Consulting Agreement, and the return of assets
and equipment provision in paragraph 12 thereof, which shall be superseded by
the provisions of paragraph 6 below) including but not limited to the following
clauses:

a.  

Confidentiality Information: Employee acknowledges that during the term of
employment with Company he or she may develop, learn and be exposed to
information about Company and its business, including but not limited to
formulas, business plans, financial data, vendor lists, product and marketing
plans, distributor lists and training in Company’s manner of doing business in
both product categories and direct selling and multi-level marketing strategies,
and other trade secrets which information is secret, confidential and vital to
the continued success of Company (“Confidential Information”). Employee agrees
that he or she will not at any time (whether during employment or after
termination of employment with Company), without the express written consent of
Company, disclose, copy, retain, remove from Company’s premises or make any use
of such Confidential Information except as may be required in the course of his
or her employment with Company.


b.  

Non-Solicitation: Employee shall not in any way, directly or indirectly, at any
time during employment or within two (2) years after either a voluntary or
involuntary employment termination take any of the following actions designed to
encourage or entice Company distributors, employees or vendors to leave, change,
or otherwise reduce their interactions with the Company: (a) solicit, divert, or
take away Company’s distributors; (b) solicit in any manner Company’s employees,
or vendors; or (c) assist any other person in any manner of persons in an
attempt to do any of the foregoing. (Dave- I want to make sure we are in
agreement. I am not going to compete with NS but if I start an entirely new
business that is not competitive with NS and the people I know may be interested
in seeing what I am doing I want to make sure this is ok.)


c.  

Non-Disparagement: Employee shall not in any way, directly or indirectly, at any
time during employment or after either voluntary or involuntary employment
termination, commercially disparage Company, Company products, or Company
Distributors including any contact with Distributors with purpose of diminishing
the reputation of the Company or any of its employees.


d.  

Non-Endorsement: Employee shall not in any way, directly or indirectly, at any
time during employment or within one (1) year after either voluntary or
involuntary employment termination endorse any product that competes with
products of Company, promote or speak on behalf of any company whose products
compete with those of Company, allow Employee’s name or likeness to be used in
any way to promote any company or product that competes with products of
Company.


        6.          At the time of termination of employment, Employee shall
return to Nu Skin all confidential information, computers, cell phones, or other
equipment or materials owned by Nu Skin that are in the possession of Employee
or his family except as set forth in this paragraph 6. Employee may retain in
his possession, during the pendency of the Consulting Term under the Consulting
Agreement entered into contemporaneously herewith, one laptop computer and one
cell phone/PDA. Both the cell phone/PDA and the laptop shall be returned to Nu
Skin at the conclusion of the Consulting Term. Consultant shall have the option
of purchasing the computers and other related equipment from Nu Skin at a price
to be established by Nu Skin provided that all Nu Skin information data and
information is cleaned off such equipment and as well as any software that is
covered by a Nu Skin license.

        7.         Employee promises not to file or allow to be filed on
Employee’s behalf any lawsuit, charge, or complaint against Nu Skin regarding
the claims released in Paragraph 2 and 3 above.

        8.          This Agreement is a negotiated settlement of all claims,
charges, demands, grievances, and/or causes of action, if any, between the
parties. This Agreement does not constitute an admission by Nu Skin, and Nu Skin
specifically denies that Nu skin has violated any contract, law, or regulation
or that it has discriminated against Employee or otherwise infringed upon
Employee’s rights and privileges or done any other wrongful act.

        9.         This Agreement is confidential information owned by Nu Skin.
No party may disclose the contents of this Agreement except to the extent
required by law. Notwithstanding the foregoing, Employee may disclose the terms
of the Agreement to Employee’s attorney or to Employee’s immediate family
(spouse and children). If Employee discloses the terms of this Agreement to
Employee’s attorney or to Employee’s immediate family, Employee will advise them
that they must not disclose the terms of this Agreement except to the extent
required by law.

        10.         If Employee violates or breaches this Agreement, then this
Agreement shall remain in full force and effect except that Nu Skin will be
entitled to recover from Employee the monies paid pursuant to Paragraph 1 above,
attorney’s fees and any other remedy available to Nu Skin pursuant to this
Agreement or otherwise.

        11.         Should Employee return to work for the Company as an
employee prior to the elapse of time being compensated for under this Agreement,
there will be a pro-rata return of such severance payment in a lump sum by the
Employee to the Company before any re-employment will be permitted to take
place.

        12.         The provisions of this Agreement are severable. Should any
provision hereof be voidable or unenforceable under applicable law, such
voidable, or unenforceable provision shall not affect the validity of any other
clause or provision, which shall remain in full force and effect. In addition,
it is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law.

        13.         The validity of this Agreement and the interpretation and
performance of all of its terms shall be governed by the substantive and
procedural laws of the State of Utah. Each party expressly submits and consents
to exclusive personal jurisdiction and venue in the courts of Utah County, State
of Utah or in any Federal District Court in Utah.

        14.         This Settlement and Release Agreement, together with the
Consulting Agreement entered into simultaneously herewith, the Key-Employee
Covenants Agreement as amended by this Agreement, and the agreements related to
Nu Skin’s deferred compensation plan, Nu Skin’s 401(k) plan, and Consultant’s
stock option agreements (hereinafter the “Sole Agreements”), constitute the
entire and sole agreements between the parties. No other promises or agreements
have been made to Employee or Nu Skin other than those contained in the Sole
Agreements. Employee and Nu Skin acknowledge that they have read this Settlement
and Release Agreement carefully, fully understand the meaning of the terms of
this Settlement and Release Agreement, and are signing this Settlement and
Release Agreement knowingly and voluntarily. This Settlement and Release
Agreement may not be modified except by an instrument in writing signed by all
of the parties hereto.

DATED: 2/27/09   /s/Gary Sumihiro
Employee


DATED: 3/17/09   NU SKIN ENTERPRISES, INC
/s/Ritch N. Wood
Chief Financial Officer
